




BUSINESS FINANCING MODIFICATION AND WAIVER AGREEMENT


This Business Financing Modification and Waiver Agreement is entered into as of
May 9, 2014, by and between Fluidigm Corporation, a Delaware corporation (the
“Borrower”), and Bridge Bank, National Association (“Lender”), and is effective
as of March 31, 2014.


1.    DESCRIPTION OF EXISTING DOCUMENTS: Borrower and Lender are parties to a
Business Financing Agreement, dated December 16, 2010, as amended on February 8,
2011, March 31, 2011, December 21, 2012, and January 29, 2014 (as may be further
amended from time to time, the “Business Financing Agreement”). Capitalized
terms used without definition herein shall have the meanings assigned to them in
the Business Financing Agreement.


Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”


2.    DESCRIPTION OF CHANGE IN TERMS.


A.    Modifications to Business Financing Agreement:


(1)
In order to account for new assets acquired by Borrower through Borrower’s
acquisition of DVS Sciences, Inc., a Delaware corporation, Section 4.14(a) is
hereby amended to delete subsection (y) thereof and, as a result of such
deletion, Section 4.14(a) shall hereafter be restated to read as follows:



(a)
Adjusted Asset Coverage Ratio not at any time less than 1.1 to 1.0, with
compliance determined on a quarterly basis if no Advances are outstanding, and
on a monthly basis otherwise.



3.    WAIVER. Lender hereby waives the Tangible Net Worth covenant set forth in
Section 4.14(b) of the Business Financing Agreement for the fiscal quarter ended
March 31, 2014; provided, however, that nothing herein, nor any communications
among Borrower and Lender shall be deemed a waiver with respect to any other
provision of the Business Financing Agreement, or any Default or Events of
Default or any failure of Borrower to comply with any other provision of the
Agreement or any other Existing Document, and in no event shall this waiver be
deemed to be a waiver of enforcement of any of the rights or remedies of Lender
under the Business Financing Agreement or any other Existing Document, at law,
in equity, or otherwise, with respect to any Default or Event of Default now
existing or hereafter arising. Except as expressly provided herein, Lender
hereby reserves and preserves all of their rights and remedies against Borrower
under the Business Financing Agreement and the other Existing Documents, at law,
in equity, or otherwise.


4.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.


5.    NO DEFENSES OF BORROWER/GENERAL Release. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification and Waiver Agreement without Releasing Party’s assurance that it
has no claims against Lender or any of Lender’s officers, directors, employees
or agents. Except for the obligations arising hereafter under this Business
Financing Modification and Waiver Agreement, each Releasing Party releases
Lender, and each of Lender’s and entity’s officers, directors and employees from
any known or unknown claims that Releasing Party now has against Lender of any
nature, including any claims that Releasing Party, its successors, counsel, and
advisors may in the future discover they would have now if they had known facts
not now known to them, whether founded in contract, in tort or pursuant to any
other theory of liability, including but not limited to any claims arising out
of or related to the Agreement or the transactions contemplated thereby.
Releasing Party waives the provisions of California Civil Code section 1542,
which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive

1

--------------------------------------------------------------------------------




payment in full of the Obligations, full performance of all the terms of this
Business Financing Modification and Waiver Agreement and the Business Financing
Agreement, and/or Lender’s actions to exercise any remedy available under the
Business Financing Agreement or otherwise.
6.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
Existing Documents, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth therein. Except as expressly modified
pursuant to this Business Financing Modification and Waiver Agreement, the terms
of the Existing Documents remain unchanged and in full force and effect.
Lender’s agreement to modifications to the Existing Documents pursuant to this
Business Financing Modification and Waiver Agreement in no way shall obligate
Lender to make any future modifications to the Existing Documents or the
Indebtedness. Nothing in this Business Financing Modification and Waiver
Agreement shall constitute a satisfaction of the Indebtedness. It is the
intention of Lender and Borrower to retain as liable parties all makers and
endorsers of Existing Documents, unless the party is expressly released by
Lender in writing. No maker, endorser, or guarantor will be released by virtue
of this Business Financing Modification and Waiver Agreement. The terms of this
paragraph apply not only to this Business Financing Modification and Waiver
Agreement, but also to any subsequent modification agreements relating to the
Business Financing Agreement.
~~ signatures follow ~~



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.


BORROWER:
LENDER:
 
 
FLUIDIGM CORPORATION


By: /s/ Vikram Jog
Name: Vikram Jog
Title: Chief Financial Officer
BRIDGE BANK, NATIONAL ASSOCIATION


By: /s/ Chris Hill
Name: Chris Hill
Title: Senior Vice President
 
 






3